Title: To James Madison from Simon Lynch, 10 June 1804 (Abstract)
From: Lynch, Simon
To: Madison, James


10 June 1804, Nantes. “Confirming my last respects of the 1st. of May by Dupte. in answer to your circulars of 9th. April & 1st. 8ber. 1803 and enclosing agreable to your request, a table of rates of expences incurred in this port for anchorage, quarantine &ca. accompanied with such remarks as may tend to give a full view of the subject, I now inform you that a new duty of 30 Centimes per tun has been but a few days ago established by government on all foreign vessels entering the river Loire—said duty appears to be peculiar to this river as the act of Government does not say that it shall be raised in any other, but the Loire—though the subject be of little importance, yet I think it a duty incumbent on the station that I fill by interim to transmit every commercial intelligence in my power.
“The case of the Ship Minerva of Boston Capt. Job. William hall mentioned in my last was ultimately decided by the Minister of Marine at Paris. She was ordered out of the port as coming from England. So, no American vessel will in future be admitted to enter in any port of France when coming from Great Britain.
“Perhaps would it be advisable that the Merchants of the U. States be informed of this circumstance, and cautioned against sending their vessels to Falmouth, Cowes or any port of Great Britain for a market, when they had some views on France. In this last case the Island of Ré would be the most proper place to touch at to be informed of the State of Markets in France.”
